



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Davis,









2004 BCCA
            36




Date: 20040120





Docket: CA030633

Between:

Regina

Respondent



And

Richard
      Lane Davis

Appellant














Before:



The Honourable
            Mr. Justice Braidwood





The Honourable
            Madam Justice Levine





The Honourable
            Mr. Justice Smith




Oral Reasons for Judgment








Appellant appearing in person





W. Rubin



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





January 20, 2004







[1]

BRAIDWOOD,
          J.A.
: This is a Crown application to have your
          appeal dismissed pursuant to Rule 13(3) of the Court of Appeal Rules.  You
          have handed to us some additional information which we have had a chance
          to review.  I will not go into the history of this matter because it
          is all in the record, but I will say that Mr. Justice Donald had occasion
          to review this matter to see whether or not counsel should be appointed
          under s. 684 of the
Criminal Code
.  In doing so he reviewed,
          after reserving the matter, whether or not your appeal had any chance
        of success.

[2]

In
      para. 6 he says in part:

[6] I regret to say that after having taken time to examine the case
        carefully, I can find no ground of sufficient merit to justify the expense
      of appointing counsel.

[3]

He
        noted that the Legal Services Society had reached the same conclusion.  Further,
        in his reasons, after considering another point at some length, at para.
      14 he says in part:

[14] Returning to
Biniaris
, I am unable to identify any
        feature of the case which would give experienced jurists cause for concern
        (
¶
41).  Nor can I say there is any realistic prospect that after
        looking at the evidence through the lens of judicial experience a division
        of this court would find an unwarranted conviction (
¶
40).  The
        appellant proposes a separate analysis of each fact; but of course it
        is the cumulative effect of the circumstances as a whole that must be
        appreciated.
[15] The appellant was connected to the offence too many ways for there to
    be a serious question about the reasonableness of the verdict.

[4]

There
        does not seem to be any chance for the transcripts to be purchased; they
        are late.  In regard to the fact that there is no merit to the appeal
      I cede to the Crowns request and this appeal will stand dismissed.

[5]

LEVINE,
        J.A.
: I agree.

[6]

SMITH,
        J.A.
: I agree.

The Honourable
      Mr. Justice Braidwood


